Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mow et al (“Mow”) (US 10,418,687) in view of Koo et al (“Koo”) (US 2017/0207516).

Re Claim 1:   Mow discloses: An antenna system, applied to a mobile terminal (Figs 1, 2, 7, 8), wherein the mobile terminal comprises a 3D glass housing (col 2 lines 61-63 “…Housing 12, which may sometimes be referred to as an enclosure or case, may be formed of…glass…”) and a PCB board (150M) accommodated in the 3D glass housing (as evidenced by Fig 8); wherein 
the antenna system comprises at least one antenna assembly (col 10 lines 44-50); 
each antenna assembly comprises a flexible circuit board (150A or 150B) that is accommodated in the 3D glass housing and that is bonded with and fixed on the PCB board (as evidenced by Figs 7 and 8); 
the flexible circuit board comprises a first portion (150A) that is bent and extends toward a first direction and a second portion (150B) that is bent and extends toward a second direction (as evidenced by Figs 7 and 8 the flexible PCB 150B, 150A extends in an “X” direction and then there is a bend at which point the flexible PCB extends in the Z direction along a Y-Z plane and another portion of the flexible PCB extends in the Y direction and then there is a bend at which point the flexible PCB extends in the Z direction along an X-Z plane) ; 

Mow fails to specifically disclose: the first antenna array and the second antenna array are attached to an inner side surface of the 3D glass housing respectively by using the first portion and the second portion.
Koo, however, teaches: the first antenna array and the second antenna array are attached to an inner side surface of the 3D glass housing respectively by using the first portion and the second portion (as evidenced by Fig 2A the antenna 132 is attached to the glass housing 110 side surface and connected to the FPCB 140 and the flexible PCB antenna has 1st and 2nd portions as evidenced by Fig 9, 930, with a first portion such as associated with display panel 921 and a second portion as associated with display panel 922).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the first antenna array and the second antenna array are attached to an inner side surface of the 3D glass housing respectively by using the first portion and the second portion in Mow, as taught by Koo, in order to provide antenna stability to maintain the expected antenna performance.

Re Claim 2: The disclosures of Mow as modified have been discussed above. 
Mow as modified discloses: The antenna system according to claim 1, wherein the 3D glass housing (col 2 lines 61-63) comprises a 3D glass side wall (as evidenced by Figs 1, 3),
Mow fails to specifically disclose: the first antenna array and the second antenna array are both attached to an inner side surface of the 3D glass side wall.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the first antenna and the second antenna are both attached to an inner side surface of the 3D glass side wall in Koo, as taught by Mow, in order to provide antenna stability to maintain the expected antenna performance.

Re Claim 4: The disclosures of Mow as modified have been discussed above. 
Mow as modified also discloses: The antenna system according to claim 2, wherein the first antenna array (40’) and the second antenna array (40) both comprise a plurality of radiating antennas (col 7 lines 53-62), and the plurality of radiating antennas are disposed in an array along a peripheral direction of the 3D glass side wall (as evidenced by Figs 7 and 8 the first two arrays are arranged along sidewalls of the 3D glass housing).

Re Claim 5:  The disclosures of Mow as modified have been discussed above. 
Mow as modified also discloses: The antenna system according to claim 4, wherein the radiating antenna is a millimeter wave antenna (col 7 lines 58-59).

Re Claim 6:  The disclosures of Mow as modified have been discussed above. 
Mow as modified also discloses:  The antenna system according to claim 4, wherein the radiating antenna comprises a radiating portion and a director (col 7 lines 10-12).

Re Claim 7: The disclosures of Mow as modified have been discussed above. 


Re Claim 8:  The disclosures of Mow as modified have been discussed above. 
Mow as modified also discloses: The antenna system according to claim 1, wherein 
the 3D glass side wall (col 2 lines 61-63) comprises a first long-edge side wall, a first short-edge side wall, a second long-edge side wall, and a second short-edge side wall that are connected end to end (as evidenced by Fig 1 housing 12 includes two parallel long edge side walls and two parallel short-edge sidewalls with each short edge sidewall connected end to end to each of the long edge side walls); 
the antenna system comprises a first antenna assembly disposed at a joint between the first long-edge side wall and the first short-edge side wall and a second antenna assembly disposed at a joint between the second long-edge side wall and the second short-edge side wall (as evidenced by Fig 7 the first and second antenna assemblies, 40’ and 40, are located at a corner of the glass housing, 12).

Re Claim 9:  The disclosures of Mow as modified have been discussed above. 
Mow as modified also discloses: The antenna system according to claim 8, wherein the first antenna array (col 10 lines 44-50 at a first corner of device 10) of the first antenna assembly is attached to an inner side surface of the first long-edge side wall (as evidenced by Figs 3, 7 the antenna assembly is at a corner and is attached along a first long edge side wall), the second antenna array (col 10 lines 44-50 at a second corner of device 10) of the first antenna assembly is attached to an inner side surface of the first short-edge side wall (as evidenced by Figs 3, 7 the antenna assemblies arranged at a corner are attached to a short edge side wall), the first antenna array of the second antenna assembly is attached .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The Applicant argues generally that the array antenna cannot be applied from Mow as a substitute for the antennas of Koo.
	The Examiner respectfully disagrees.  The array antennas of Mow are instead implemented with the technique of anchoring the antenna to the glass housing as taught by Koo.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK R HOLECEK/Examiner, Art Unit 2845                                                                                                                                                                                                        
August 27, 2021

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845